         Case 8:20-cv-02945-TDC Document 12 Filed 01/25/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 8:20-cv-02945-TDC
                                                )
v.                                              )
                                                )
JOHN DOE subscriber assigned IP address         )
108.51.97.98,                                   )
                                                )
       Defendant.                               )
                                                )

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 108.51.97.98, are voluntarily dismissed with prejudice.

       Dated: January 25, 2021                      Respectfully submitted,


                                                    By: /s/ Elsy Ramos Velasquez
                                                    Elsy Ramos Velasquez, Esq.
                                                    eramosvelasquez@clarkhill.com
                                                    Clark Hill PLC
                                                    1001 Pennsylvania Ave NW
                                                    Suite 1300 South
                                                    Washington, DC 20004
                                                    Tel.: 202-552-2357
                                                    Fax: 202-552-2381
                                                    Attorneys for Plaintiff




                                                1
         Case 8:20-cv-02945-TDC Document 12 Filed 01/25/21 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2021, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                      By: /s/ Elsy Ramos Velasquez
                                                      Elsy Ramos Velasquez, Esq.




                                               2
